                                   IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                           STATESVILLE DIVISION
                                   CIVIL ACTION NO. 5:19-CV-00126-KDB-DSC


               PEERLESS INSURANCE COMPANY et.                   )
               al.,
                                                                )
                                 Plaintiffs,                    )
                                                                )
               v.                                               )
                                                                )
               LAW OFFICES OF JASON E. TAYLOR                   )
               P.C. et. al.,                                    )
                                                                )
                                Defendants.                     )



                      THIS MATTER is before the Court on the “Motions for Admission Pro Hac Vice and

              Affidavit[s] [for Matthew O. Sitzer and Benjamin E. Sedrish]” (documents ##9-10) filed

              November 27, 2019. For the reasons set forth therein, the Motions will be granted


                      The Clerk is directed to send copies of this Order to counsel for the parties, including but

              not limited to moving counsel, and to the Honorable Kenneth D. Bell.


                      SO ORDERED.


Signed: November 29, 2019
